Per Curiam.
Appellant, Shakeyna Foster, challenges her conviction and sentence for possession of over 20 grams of cannabis following a no contest plea where she reserved her right to appeal the denial of a dispositive motion to suppress. Nine pounds of marijuana were found in the common area of Appellant's residence after law enforcement entered the residence to serve arrest warrants on two brothers who law enforcement believed to be staying there. Because *431the law enforcement officers reasonably believed the subjects of the arrest warrants were present in Appellant's residence, the officers were allowed to enter the residence. Payton v. New York , 445 U.S. 573, 602-03, 100 S.Ct. 1371, 63 L.Ed.2d 639 (1980) ; § 901.19(1), Fla. Stat. (2016). After they entered the residence, the officers were permitted to conduct a protective sweep per Maryland v. Buie , 494 U.S. 325, 334-36, 110 S.Ct. 1093, 108 L.Ed.2d 276 (1990).
AFFIRMED .
Wolf, Bilbrey, and Kelsey, JJ., concur.